Brock, J.,
concurring specially:
Although I believe that the legislature intended to forbid persons such as the defendant from aiding minors in their attempts to hide or run away from their parents, especially when the adult is a person whom the parents have expressly forbidden their children from associating with, I must concur with the majority because I agree that RSA 169:32 does not give individuals fair warning that such activities can result in criminal sanctions. The legislature has the necessary power to enact criminal statutes that would reach the activities complained of in the present case, but under RSA 169:32 it has not done so.